Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) filed May 7, 2020 and September 3, 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The IDS do not comprise a translation of the non-patent literature documents or a concise explanation of the relevance of the documents (see “Wangsu Technology Co., Ltd., International Search Report, PCT/CN2019/090320” IDS dated 5/7/2020 and see “Office Action, CN 201910383394.6” IDS dated 9/3/2020).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 13 is objected to because of the following informalities:  
The claim has an improper punctuation with “server,;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-10, 13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a load weight 
Regarding claim 13, the limitations of “determining a quality fluctuating value of the resource server,” “reading a load weight value currently used by the resource server;” “adjusting the load weight value currently used by the resource server,” and “taking the adjusted load weight value as a load weight value of the resource server” covers performance of the limitation in the mind but for the recitation of generic component components.  Other than a device comprising “a processor” and “a memory” storing instructions executed by the processor to perform the steps, nothing in the claim precludes the steps from practically being performed in the mind.  
The “determining” in the context of this claim encompasses a person identifying values, “historical feature value” and “recorded operational data,” which is provided on a medium, and calculating a quality fluctuating value based on values using the human mind and/or with the aid of pen and pencil.  The claim in general discloses determining the quality fluctuating value and does not recite any additional feature of determining that is beyond capabilities of a person.  Furthermore, according to Applicant’s disclosure, the “historical feature value,” “operation data,” and “quality fluctuating value” are values and in particular the “historical feature value” and “quality fluctuating value” are determined using a mathematical formula (see para. [0035],[0041]), which in itself is as an abstract idea.  The “reading” in the context of this claim encompasses a person “reading” or perceiving a load weight value, which may be a numeral value, currently used by the resource server.  The claim does not specify the form in which the load weight value is presented or how the value is provided and read.   The “adjusting” in the context of this claim encompasses a person changing the load value within the human mind and/or with the aid of pen and paper.   For instance, if the load weight value is 2, the person decides to decrease the weight to 1.  The claim does not specify how the value is adjusted or any actual reconfiguring of a device using the load weight value.   The “taking” in the context of this claim encompasses a person manually, by mental process and/or with the aid of pen and paper, accepting the adjusted load value for inputting the value.   The claim does not set forth any steps or structural changes in “taking the adjusted load weight value.”

This judicial exception is not integrated into a practical application.  The claim recites using a processor and a memory storing instructions executed by the processor to perform each of the steps.  The processor and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions, memory storing instructions) such that they amount no more than mere instructions to apply the exception using generic computer components.  The processor and memory storing instructions executed by the processor to perform the step is also recited at a high level of generality.   Furthermore, even if an argument can be made that the limitation of “reading a load weight value” is beyond the capability of a person, the “reading” is recited at a high level of generality and amounts to “data gathering”, which is a form of insignificant extra-solution activity or “receiving data over a network” which is “well-understood, routine, conventional activity.”  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory storing instructions executed by the processor to collect data and to perform each of the steps amount to no more than mere instructions to apply the exception using a generic computer component.  The step of “reading a load weight value” is a “well-understood, routine, conventional activity.”  
The claims do not recite additional elements or a combination of the additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 1, 4-7 correspond to a method and are rejected under a similar rationale as claims 13, 16-19.  Claim 8 comprise steps directed to identifying data and calculating fluctuation values, which encompasses a person viewing/reviewing values and calculating the quality fluctuating value using the human mind and/or with the aid of pen and pencil.  Claim 9 comprises steps based on conditions.  The step of “keeping the load weight value current” does not require any particular step to be performed and encompasses a person performing no action based on reviewing the quality fluctuating value.  Claim 10 comprises steps of “taking” values” (“taking the adjusted load weight value,” “taking the upper limit value,” “taking the lower limit value”) based on different conditions.  The claim does not require any particular step to be performed and encompasses a person deciding to use a value based on analyzing the adjusted load weight value.  
Claim 20 corresponds to a medium and is rejected under a similar rationale as claims 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2111.04 states,
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

Each of the step of “keeping the load weight value,” “increasing the load weight value,” and “reducing the load weight value” are based on conditions, “if a determined quality fluctuating value is within a specified fluctuating range,” “if the determined quality fluctuating value is greater than an upper limit value of the specified fluctuating range,” and “if the determined quality fluctuating value is smaller than a lower limit value of the specified fluctuating range,” respectively.  The claimed invention does not require the conditions to occur, and therefore, the claim does not require any step to be performed.  It is not clear what Applicant regards as the invention.
Regarding claim 10, the claim comprises contingent limitations with conditions that are not required to be met and is indefinite for similar reasons as claim 9.  Furthermore, claim 10 further depends on claim 9 which discloses adjusting the load weight value (‘keeping,” “increasing,” and “reducing”) based on conditions, and claim 10 refers back to “the adjusted load weight value.”  It is not clear which adjusted load weight value is referring to in claim 10.  It is not clear what Applicant regards as the invention.
Regarding claim 11, the claim is also indefinite for similar reasons as claim 9.  The claim comprises contingent limitations with a condition that is not required to be met, “keeping the load weight value… and increasing the load weight value…, if a falling value of the quality fluctuating value of the current resource server reaches a preset falling threshold value.  It is not clear what Applicant regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9-11 comprise contingent limitations, wherein the claims comprise steps based on conditions.  The claimed invention does not require the conditions to occur, and steps of the claim do not have be performed.  Therefore, the claims do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent Publication No. 2016/0094643 (“Jain”) in view of Du et al. US Patent Publication No. 2019/0253490 (“Du”).

Regarding claim 1, Jain teaches a method for adjusting a load of a resource server, applied to a scheduling system, comprising: 
determining a quality fluctuating value of the resource server in a current detection period (para. [0045] gather collected statistics.  para. [0110] load metrics);
reading a load weight value currently used by the resource server, adjusting the load weight value currently used by the resource server based on a determined quality fluctuating value, and taking the adjusted load weight value as a load weight value of the resource server after a current detection period (para. [0045] gather collected statistics, relay these statistics.  para. [0047] generate and/or to adjust LB rules.  para. [0110] load metrics.  para. [0114] weight values adjusted… based on the received global statistics).
Jain does not expressly teach that the quality fluctuating value is determined in a current detection period in accordance with a historical feature value of the resource server and an operation data recorded in the current detection period.  Du teaches determining a quality fluctuating value of a resource server in a current detection period in accordance with a historical feature value of the resource server and an operation data recorded in the current detection period (para. [0070] historical resource load… calculated according to historical performance data… historical time period.  standard deviation… calculated according to the historical resource load.  deviation is used to present a resource load balance degree.  para. [0109] application migration solution).
Du comes from a similar field of endeavor of load balancing among servers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain by implementing Du’s disclosure of determining a quality fluctuating value so that the adjusting of weight values in Jain is based on the quality fluctuating value of Du.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine imbalance of load among servers so that load is balanced in the system (para. [0048] it may be determined that resource load of the system is imbalanced.  para. [0058] so that current resource load of the cluster system is balanced).

Regarding claim 13, Jain teaches a device for adjusting a load of a resource server, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the computer program is executed by the processor to implement a method for adjusting a load of a resource server,; wherein the method for adjusting a load of a resource server comprises: 
determining a quality fluctuating value of the resource server in a current detection period (para. [0045] gather collected statistics.  para. [0110] load metrics); and 
reading a load weight value currently used by the resource server, adjusting the load weight value currently used by the resource server based on the determined quality fluctuating value, and taking the adjusted load weight value as a load weight value of the resource server after the current detection period (para. [0045] gather collected statistics, relay these statistics.  para. [0047] generate and/or to adjust LB rules.  para. [0110] load metrics.  para. [0114] weight values adjusted… based on the received global statistics).
Jain does not expressly teach that the quality fluctuating value is determined in accordance with a historical feature value of the resource server and an operation data recorded in the current detection period.  Du teaches determining a quality fluctuating value of the resource server in a current detection period in accordance with a historical feature value of the resource server and an operation data recorded in the current detection period (para. [0070] historical resource load… calculated according to historical performance data… historical time period.  standard deviation… calculated according to the historical resource load.  deviation is used to present a resource load balance degree.  para. [0109] application migration solution).
Du comes from a similar field of endeavor of load balancing among servers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain by implementing Du’s disclosure of determining a quality fluctuating value so that the adjusting of weight values in Jain is based on the quality fluctuating value of Du.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine imbalance of load among servers so that load is balanced in the system (para. [0048] it may be determined that resource load of the system is imbalanced.  para. [0058] so that current resource load of the cluster system is balanced).

Regarding claim 20, Jain teaches a computer storage medium storing a computer program, wherein the computer program is executed by a processor to implement a method for adjusting a load of a resource server; wherein the method for adjusting a load of a resource server comprises: 
determining a quality fluctuating value of the resource server in a current detection period((para. [0045] gather collected statistics.  para. [0110] load metrics); and 
reading a load weight value currently used by the resource server, adjusting the load weight value currently used by the resource server based on the determined quality fluctuating value, and taking the adjusted load weight value as a load weight value of the resource server after the current detection period (para. [0045] gather collected statistics, relay these statistics.  para. [0047] generate and/or to adjust LB rules.  para. [0110] load metrics.  para. [0114] weight values adjusted… based on the received global statistics).
Jain does not expressly teach that the quality fluctuating value is determined in accordance with a historical feature value of the resource server and an operation data recorded in the current detection period.  Du teaches determining a quality fluctuating value of the resource server in a current detection period in accordance with a historical feature value of the resource server and an operation data recorded in the current detection period (para. [0070] historical resource load… calculated according to historical performance data… historical time period.  standard deviation… calculated according to the historical resource load.  deviation is used to present a resource load balance degree.  para. [0109] application migration solution).
Du comes from a similar field of endeavor of load balancing among servers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jain by implementing Du’s disclosure of determining a quality fluctuating value so that the adjusting of weight values in Jain is based on the quality fluctuating value of Du.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine imbalance of load among servers so that load is balanced in the system (para. [0048] it may be determined that resource load of the system is imbalanced.  para. [0058] so that current resource load of the cluster system is balanced).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Du and Flowers et al. US Patent Publication No. 2020/0026458 (“Flowers”).

Regarding claim 2, Jain in view of Du teach the method in accordance with claim 1, further comprising: generating a monitoring task for the resource server in accordance with a monitoring detection method and a monitoring detection frequency, and recording a monitoring result corresponding to the resource server when the monitoring task is executed; taking the recorded monitoring result as the operation data of the resource server (Jain: para. [0045] gather collected statistics, relay these statistics.  para. [0110] load metrics.  Du: para. [0057] collect the performance data of an application periodically by using collection. para. [0070] historical resource load… calculated according to historical performance data… historical time period.  standard deviation… calculated according to the historical resource load).  
Jain and Du do not expressly teach collecting, in accordance with a communication address, an operation log of the resource server located at the communication address; and taking the recorded monitoring result and the collected operation log as the operation data of the resource server.  However, Gupta teaches collecting, in accordance with a communication address, an operation log of the resource server located at the communication address and taking the recorded monitoring result and the collected operation log as the operation data of the resource server (para. [0046] data collection, aggregation, analysis, management and reporting.  para. [0047] performance monitoring agent 144 may monitor, measure, collect, and/or analyze data on a predetermined frequency…, application usage and performance, storage usage, database transactions, etc…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain and Du with Flowers’ disclosure of collecting an operation log of the resource server located at the communication address.  One of ordinary skill in the 

Regarding claim 14, the claim is a device claim corresponding to claim 2 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 2.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Du, Flowers, and Bhagavath et al. US Patent Publication No. 2002/0021665 (“Bhagavath”).

Regarding claim 3, Jain does not teach the method in accordance with claim 2, further comprising: identifying and removing, from the operation data, an operation data carrying an invalid state code; and identifying and removing, from the operation data, an operation data characterizing a resource is not applicable in the resource server.  Bhagavath teaches identifying and removing, from operation data, an operation data carrying an invalid state code; and identifying and removing, from the operation data, an operation data characterizing a resource is not applicable in the resource server (para. [0033] status codes… monitored.  other requests being deleted from the database.  para. [0043] response status code is determined to be invalid… response is discarded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain and Du with Bhagavath’s disclosure of removing operation data.  One of ordinary skill in the art would have been motivated to do so because Jain describes collecting network messages, and it would have been beneficial to provide filtering of unwanted messages, which may result in saving in storage and processing computation (para. [0033]). 

Regarding claim 15, the claim is a device claim corresponding to claim 3 and comprising similar subject matter.  Therefore, claim 15 is rejected under a similar rationale as claim 3.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Du, Reynolds et al. US Patent Publication No. 2019/0238630 (“Reynolds”).

Regarding claim 9, Jain does not expressly teach the method in accordance with claim 1, wherein the adjusting the load weight value currently used by the resource server based on the determined quality fluctuating value comprises:  keeping the load weight value currently used by the resource server unchanged if a determined quality fluctuating value is within a specified fluctuating range; increasing the load weight value currently used by the resource server in accordance with a preset adjustment amplitude if the determined quality fluctuating value is greater than an upper limit value of the specified fluctuating range; and reducing the load weight value currently used by the resource server in accordance with the preset adjustment amplitude if the determined quality fluctuating value is smaller than a lower limit value of the specified fluctuating range.
Reynolds teaches keeping a load weight value currently used by a resource server unchanged if a determined quality fluctuating value is within a specified fluctuating range (para. [0035] two threshold levels, five threshold levels.  server load for the repository did not cross above a threshold, the process ends.  server load for the repository cross above a threshold… weight for the server is decreased).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain and Du with Reynolds’ disclosure of determining a load weight value based on a threshold range.  One of ordinary skill in the art would have been motivated to do so in order to have prevented overloading of servers and provided distributed load by adjusting weights of servers when servers are overloaded.

Regarding claim 10, Jain in view of Du and Reynolds teach the method in accordance with claim 9.  Jain teaches wherein the taking the adjusted load weight value as a load weight value of the resource server after the current detection period comprises: 

taking the upper limit value of the specified fluctuating range of the load weight value as the load weight value of the resource server after the current detection period if the adjusted load weight value is greater than the upper limit value of the range of the load weight value; and 
taking the lower limit value of the specified fluctuating range of the load weight value as the load weight value of the resource server after the current detection period if the adjusted load weight value is smaller than the lower limit value of the range of the load weight value.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Du, Reynolds et al. US Patent Publication No. 2019/0238630 (“Reynolds”) and Swildens et al. US Patent No. 6,754,706 (“Swildens”).

Regarding claim 11, Jain in view of Du teach the method in accordance with claim 1, wherein the adjusting the load weight value currently used by the resource server based on the determined quality fluctuating value comprises: keeping the load weight value of a current resource server unchanged, and increasing a load weight value of another resource server other than the current resource server (para. [0107] weight values 1, 1, 1, 1, and 1.  para. [0114] adjustment of weight values, 1, 1, 2, 2, 3).  Jain does not expressly teach the current resource server under a target domain name.  Jain describes increasing the load weight value but does not expressly teach increasing the value, if a falling value of the quality fluctuating value of the current resource server reaches a preset falling threshold value.
Reynolds teaches increasing a load weight value of another resource server, if a falling value of a quality fluctuating value of the current resource server reaches a preset falling threshold value (para. 
Swildens teaches a current resource server under a target domain name (col. 4, lines 3-8.  sends the request 104 to the DNS Server 105 because the DNS Server 105 is authoritative for the domain.  Col. 4, lines 40-45.  IP address is for that URL address.  col. 5, lines 3-9.  determines load… to determine the proper content server).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain, Du, and Reynolds with Swildens’ disclosure of providing a server under a target domain name such that the resource server is under a target domain name.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide load balancing for servicing URL requests, which are widely communicated requests on the Internet.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Du, Fitzpatrick et al. US Patent Publication No. 2016/0173584 (“Fitzpatrick”) and Swildens et al. US Patent No. 6,754,706 (“Swildens”).

Regarding claim 12, Jain does not teach the method in accordance with claim 1, further comprising: sending a scheduling policy characterizing each adjusted load weight value to a DNS authoritative server after adjusting a load weight value of each resource server under a target domain name is completed, so that an access request directed to the target domain name is assigned among resource servers under the target domain name by the DNS authoritative server in accordance with the each load weight value characterized by the scheduling policy.

Fitzpatrick does not expressly teach that the DNS server is an authoritative server.  Swildens teaches a DNS authoritative server that directs requests (col. 4, lines 3-8.  sends the request 104 to the DNS Server 105 because the DNS Server 105 is authoritative for the domain).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jain, Du, and Fitzpatrick with Swilden’s disclosure of providing an authoritative server.  One of ordinary skill in the art would have been motivated to do so for benefits such as maintaining data associated with a limited range of DNS servers (col. 5, lines 20-29).

Examiner’s Note
Claims 4-8, 16-19 have not been rejected under prior art.  However, the claims are not allowable because the claim are rejected under 35 U.S.C. 101 as set forth in this Office action.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kumar US Patent Publication No. 2019/0149482 (para. [0049] reached its load threshold.  para. [0057] performance value… is determined.  para. [0059] historical performance value increases by a value)

Roach et al. US Patent Publication No. 2016/0164787 (para. [0043] dynamic weights are calculated by combining the statistical information gathered from the SDN controller.  para. [0048] "base weight" is used to adjust the proportion of client requests.  para. [0066] system degrades or changes the weight for that specific target or server 6)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/JOSHUA JOO/Primary Examiner, Art Unit 2445